DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4, 6, 8, and 10 are withdrawn from 102(b) rejection in view of the amendment filed on 12/8/2021.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (US 2006/0004242 A1).
Verma discloses a process for recovery olefins wherein a cracked compressed gas stream (406) is passed into deethanizer 410 (first distillation unit) to produce an overhead stream (412) comprising C1 and C2 hydrocarbons. The overhead stream is then passed into a second compressor (414) and into an acetylene reactor (416) before passing into a demethanizer (second distillation unit 424) to produce a bottom stream (438) and an overhead stream which is circulated to a cold box (428). The bottom stream is then passed into a C2 separation (452) to produce an overhead stream (456) comprising C2 hydrocarbon compounds.  Verma teaches that the first distillation unit can be either deethanizer (figure 4) or depropanizer (figure 3) and the gas stream having less than 20 mole %. See abstract; paragraphs [0002], [0003], [0022] Figures 3-7; table 1. 
	 Verma does not teach that first distillation apparatus is operated as the first deethanizer when a content of a C1 hydrocarbon compound in the thermally cracked compressed stream is 1 hydrocarbon compound in the thermally cracked compressed stream is 20 mole % or more. However, Verma teaches that the first distillation column can be a deethanizer and the cracked compressed feed comprised less than 20 mole % of C1 hydrocarbons (table 1); therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Verma by selectively operating the first distillation column as a deethanizer as in figure 4. 
Verma does not teach that the third distillation unit is a second deethanizer and produce a bottoms stream comprising C3 and circulated as feedstock and feeding the overhead stream to a first compressor. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Verma by utilizing a second deethanizer and feeding the overhead and bottom streams to the first compressor and as feedstock, respectively, as claimed because further separating remains heavy hydrocarbons (e.g., C3) from the streams to produce a purer C2 overhead stream is within the level of one of skill in the art and recycling the overhead and bottoms streams as claimed to enhance production of olefins is also within the level of one of skill in the art. 
Response to Arguments
The argument that Verma does not teach that first distillation apparatus is selectively operated as the first deethanizer when a content of a C1 hydrocarbon compound in the thermally cracked compressed stream is less than 20 mole%, and as the depropanizer when the content of the C1 hydrocarbon compound in the thermally cracked compressed stream is 20 mole % or more is not persuasive because Verma teaches that the first distillation column can be a deethanizer and the cracked compressed feed comprised less than 20 mole % of C1 hydrocarbons (table 1); therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Verma by selectively operating the first distillation column as a deethanizer as in figure 4. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAM M NGUYEN/Primary Examiner, Art Unit 1771